Title: From George Washington to Brig. Gen. George Clinton, 19 March 1777 [letter not found]
From: Washington, George
To: Clinton, George

Letter not found: to Brig. Gen. George Clinton, 19 Mar. 1777. The collection of letters and documents belonging to the estate of James Gordon Bennett that was sold by the Anderson Galleries of New York on 23 Nov. 1926 reportedly contained a letter signed by GW at Morristown on 19 Mar. “regarding appointments of officers” (American Book-Prices Current, 33 [1927], 797).